DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of species f, Figs. 121-128 and species 14, Fig. 50A, in the reply filed on May 31, 2021 is acknowledged.  Claims 24, 26, 27-29, 31, 38-40, 42-43 and 46-48 have been examined on the merits in this office action.  Claims 30, 41, 44 and 45 have been withdrawn from further consideration because they are not directed to the elected species and Applicant’s disclosure, as originally filed, does not provide support for the claims. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 24, 26, 29, 31, 39-40 and 43-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10568666. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the only difference between the claims of the present application and the patented claims is that the patented claims include more elements and are thus more specific.  Thus the invention of the patented claims is in effect a “species” of the “generic” invention of the claims of the present application.  It has been held that the generic invention is “anticipated” by the “species.”  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the claims of the present application are anticipated by the patented claims, they are not patentably distinct from the patented claims.
It is noted that all of the structural elements of the pending claims are present in the patented claims defined with either identical or equivalent language.  

Claims 24, 26, 29, 31, 39-40 and 43-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 9, 12 and 13 of U.S. Patent No. 9629665. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the only difference between the claims of the present application and the patented claims is that the patented claims include more elements and are thus more specific.  Thus the invention of the patented claims is in effect a “species” of the “generic” invention of the claims of the present application.  It has been held that the generic invention is “anticipated” by the “species.”  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the claims of the present application are anticipated by the patented claims, they are not patentably distinct from the patented claims.
It is noted that all of the structural elements of the pending claims are present in the patented claims defined with either identical or equivalent language.

Claims 24, 39, 44 and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 3 of U.S. Patent No. 10149673. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the only difference between the claims of the present application and the patented claims is that the patented claims include more elements and are thus more specific.  Thus the invention of the patented claims is in effect a “species” of the “generic” invention of the claims of the present application.  It has been held that the generic invention is “anticipated” by the “species.”  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the claims of the present application are anticipated by the patented claims, they are not patentably distinct from the patented claims.
It is noted that all of the structural elements of the pending claims are present in the patented claims defined with either identical or equivalent language.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 38 and 42 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
In claim 38, the recitation “…tip of the chisel extends substantially across the facet joint” positively recites a part of a human.  Thus, the claim includes a human within its scope. 
In claim 42, the recitation “…anchoring forks of the delivery device extend substantially across the facet joint” positively recites a part of a human.  Thus, the claim includes a human within its scope. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 27, the recitation “…the connection feature includes a protrusion or recess adapted to form a detent relationship with an opposing protrusion or recess respectively.” renders the claim vague and indefinite because the structure recited is incomplete.  It is unclear which element of the claimed structure defines the opposing protrusion or recess. 
In claim 28, the recitation “..a malleting anvil positioned on a proximal face of the receiving assembly.” renders the claim vague and indefinite because the structure defining the proximal face is not recited. 
	Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 24, 38-40, 42, 46 and 48 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Michelson (US 6565574).
Michelson discloses a system capable of being used for spinal facet joint distraction, the system including: a guard or delivery device 170 having a tubular shaft with a proximal end and a distal end and a lumen defined between the proximal end and the distal end; the distal end has a pair of anchoring forks (176, Fig. 8) adapted to or capable of penetrating the facet joint; and a chisel 240 including a driver or shaft (see extraction device 150, Fig. 13).
Regarding claims 38, 42 and 46, the Michelson device is capable of accessing a spinal facet joint.  Further, the anchoring forks are capable of extending across the facet joint, depending on the anatomical characteristics of a patient. 
Regarding claims 39 and 40, Michelson discloses the leading edge of compactor 240 to be sharpened so that it wholly functions as a chisel to cut or decorticate bone (col. 13, lines 22-42).  The sharpened edge is a singly chamfered tip.
Regarding claim 43, anchoring forks 116 have a roughened surface with serrations 178 (Fig. 18 and para [0114]).
Regarding claim 48, the chisel has a handle when an extraction device 150 is attached to the chisel (see for e.g. Fig. 13). 

Claims 24, 38, 42, 43, 46 and 48 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Landry et al. (US 20010053914 A1).
Landry et al. disclose a system capable of being used for spinal facet joint distraction, the system including: a delivery device having a tubular shaft (for e.g. 134) with a proximal end and a distal end 100 and a lumen defined between the proximal end and the distal end; the distal end has a pair of anchoring forks (116, Figs. 18 and/or 26) adapted to or capable of penetrating the facet joint; and a chisel including a driver or shaft 152 and a distal end including a tip (Figs. 16, 18, 26 and paras [0084]-[0128]).
Regarding claims 38, 42 and 46, the Landry et al. device is capable of accessing a spinal facet joint.  Further, the anchoring forks are capable of extending across the facet joint, depending on the anatomical characteristics of a patient. 
Regarding claim 43, anchoring forks 116 have a roughened surface with serrations 178 (Fig. 18 and para [0114]).
Regarding claim 48, the tool driver or chisel shaft 152 has a handle 158 (Fig. 16 and para [0096]).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 24, 29, 31, 38-40, 42, and 46-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Michelson (US 20020077641 A1) in view of Hanson et al. (US 20020068941 A1). 
Michelson discloses a system capable of being used for spinal facet joint distraction, the system including: an outer sleeve or delivery device 140 having a tubular shaft with a proximal end and a distal end and a lumen defined between the proximal end and the distal end; the distal end has sharp teeth or anchoring forks (142, Fig. 6) adapted to or capable of penetrating the facet joint; and a tubular chisel having an appropriate shape for removal of bone (paras [0186]-[0327]).
Regarding claims 29, 31 and 47, Michelson discloses the use of a trephine or a decorticator 270 having an abrasive distal end with serrated teeth (Fig. 11B and para [0250]).
Regarding claims 38, 42 and 46, the Michelson device is capable of accessing a spinal facet joint.  Further, the anchoring forks are capable of extending across the facet joint, depending on the anatomical characteristics of a patient. 
Michelson discloses removal of disc and bone utilizing a chisel of appropriate shape but doesn’t explicitly disclose the chisel to have: (1) a singly or doubly chamfered tip; and (2) a handle. 
Hanson et al. discloses cutting instruments or chisels with chamfered tips and a handle, for e.g. 18 or 518, see for e.g. Figs. 1, 6 and 22 that can be used to remove bone to prepare an implant site between adjacent bones (Figs. 1, 6, 22 and paras [0065]-[0134]).
Therefore, it would have been recognized by one of ordinary skill in the art that providing a chisel with a chamfered tip, as taught by Hanson, when utilizing the Michelson system to insert an implant would have yielded the predictable result of bone removal while safeguarding against contacting the spinal cord during vertebral osteotomy.
Allowable Subject Matter
Non application of prior art to claim 26 indicates allowable subject matter provided the double patenting rejections are overcome. 
Claims 27 and 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



June 9, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775